Citation Nr: 9906414	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
left eye healed corneal injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1949 to November 
1952.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas. 


REMAND

The veteran is requesting a compensable evaluation for his 
service-connected left eye healed corneal injury.  This 
disorder has been evaluated by analogy under 38 C.F.R. § 
4.84a, Diagnostic Code 6009
 
On VA examination in April 1997, the veteran reported that 
his glasses were smashed in about 1949 with some injury to 
his left eye.  Visual examination showed that the veteran's 
visual acuity was reported to be 20/25 corrected in the right 
eye and 20/40 corrected in the left eye.  The left eye cornea 
showed a healed, through and through injury in the inferior 
nasal quadrant to which the iris was adherent in the anterior 
chamber.  The diagnoses were left eye healed corneal injury 
and presbyopia.  

In a November 1997 private treatment note from Michael A. 
Reisman, M.D., the veteran reported decreased vision in the 
left eye since July 1997.  He also stated that he had 
difficulty driving and reading due to blurred vision.  The 
veteran was noted to have an old left eye linear scar.  The 
veteran's corrected visual acuity was reported to be 20/20 in 
the right eye and 20/80 in the left eye.

Private treatment records, dated in a November 1997, from 
Leslie W. Nesmith, M.D., indicated that the veteran reported 
blurred vision in the left eye and that he could not see too 
well over the previous forty-seven years.  The veteran was 
reported to have been diagnosed with diabetes in 1980.  He 
was noted to have underwent a lens implant in 1997.  His 
corrected visual acuity was noted to be 20/20 in the right 
eye and 20/80 in the left eye.  The diagnoses were diabetes, 
a right eye cataract, and left eye pseudophakia.

In a December 1997 private medical statement from Dr. 
Nesmith, the veteran's corrected vision was reported to be 
20/20 in the right eye and 20/80 in the left eye.  The 
veteran had a left eye posterior lens implant.  Examination 
of the left fundus revealed what appeared to be cystoid 
macular edema changes.  The veteran was noted to have 
reported diminished vision for at least forty-seven years.  
He was noted to possibly be amblyopic.  There was no evidence 
of diabetic retinopathy.

On consideration of the above medical evidence, the Board 
observes that between April and November 1997, the veteran's 
left eye-corrected visual acuity worsened from 20/40 to 
20/80.  The veteran was also reported to have undergone a 
left eye posterior lens implant in 1997.  Additionally, the 
veteran in November 1997 was noted to have cystoid macular 
edema changes in the left fundus, possible amblyopia, and 
diabetes.  

This claim is well grounded.  38 U.S.C.A. § 5107.  Therefore, 
based on the foregoing possible increase in severity, the RO 
is requested to schedule the veteran for a VA visual 
examination to determine the nature and etiology of the left 
eye visual acuity changes and any other pathological changes 
of the left eye, including cystoid macular edema and 
amblyopia. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should contact the veteran and 
request that he provide the address of D. 
Wade Henderson, O.D.  Following receipt 
of any response, the veteran's November 
1997 eye examination records should be 
requested.

2.  The RO should contact Michael A. 
Reisman, M.D., of 201 South Hillside, 
Wichita, Kansas, and request that he 
provide photocopies of medical records 
pertaining to the veteran's left eye 
posterior lens implant in 1997. 

3.  The veteran should be afforded a VA 
visual examination to determine the 
nature and etiology of any left eye 
symptomatology, including any visual 
acuity changes, cystoid macular changes, 
and possible amblyopia.  Special 
consideration should be given as to 
whether the veteran's diabetes caused any 
current left eye symptoms.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  If the examiner 
determines that there have been changes 
in the veteran's left eye visual acuity 
since the April 1997 VA visual 
evaluation, he must offer an opinion as 
to whether it is at least as likely as 
not that the service-connected left eye 
corneal injury caused these changes.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

Following completion of the foregoing, the RO should review 
the claims file to ensure that all of the foregoing 
development has been completed in full, to include a review 
of the examination report and any requested medical opinions.  
If the requested development is not in complete compliance 
with the instructions provided above, appropriate action 
should be taken.  The purpose of this REMAND is to protect 
the appellant's right to due process and to fulfill the duty 
to assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


- 4 -


